J-S03021-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    AARON CEDRIC WYATT                         :
                                               :
                       Appellant               :   No. 753 WDA 2021

         Appeal from the Judgment of Sentence Entered June 10, 2021
               In the Court of Common Pleas of Fayette County
             Criminal Division at No(s): CP-26-CR-0002751-2019


BEFORE:      LAZARUS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY SULLIVAN, J.:                         FILED: MARCH 18, 2022

        Aaron Cedric Wyatt appeals from the judgment of sentence imposed

following his conviction for aggravated harassment by prisoner and summary

disorderly conduct.1 We affirm.

        The trial court provided the following factual and procedural history:

              Scott Emminger works as a corrections officer in solitary
        confinement at SCI Fayette. [In] August [ ] 2019 . . . Cell 2023
        on JB block was occupied by [Wyatt] and another inmate named
        McClelland. The names and photographs of the inmate occupants
        are posted outside of each cell door. Officer Emminger and his
        partner, Officer Tyner, looked into the cell prior to passing the
        meal tray[s in,] and noted inmate McClelland was standing at the
        back of the cell and [Wyatt] was at the cell door waiting to receive
        [the] trays. Officer Tyner opened the meal slot while Officer
        Emminger handed the trays to [Wyatt]. After the second tray was
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   See 18 Pa.C.S.A. §§ 2703.1, 5503(a)(4).
J-S03021-22


       passed through the door, [Wyatt] “stuck his hand out with a white
       Styrofoam cup which had a yellow substance in it with some brown
       stuff. He stuck his hand out and he flew it up in [the officers’]
       faces.” The yellow substance covered the officers’ eyes and
       uniforms and went in their mouths. Officer Emminger described
       the yellow substance as warm and smelling and tasting like urine.
       Officer Tyner . . . confirm[ed] that [Wyatt] was the inmate who
       threw the cup of yellow substance which [both officers] identified
       . . . as urine.

              Following a trial by jury . . . Wyatt[] was found guilty of
       aggravated harassment by prisoner . . . [Wyatt] was sentenced
       to a term of incarceration of twenty-seven months to six years.

Trial Court Opinion, 8/10/21, at 1-2 (citations to the record and unnecessary

capitalization omitted, paragraphs re-ordered).       Wyatt timely appealed his

judgment of sentence, and both he and the trial court complied with Pa.R.A.P.

1925.2

       Wyatt raises the following issue for our review: “Did the Commonwealth

fail to present sufficient evidence to prove beyond a reasonable doubt that

[he] ‘intentionally’ threw a cup of urine on corrections officers?” Wyatt’s Brief

at 7 (unnecessary capitalization omitted).

       It is well-settled that “in reviewing the sufficiency of the evidence, [this]

. . . [C]ourt is required to review all the evidence and all reasonable inferences


____________________________________________


2  We observe that although the trial court’s Rule 1925(b) concise statement
order was issued on July 6, 2021, the docket does not indicate service of that
order on Wyatt until July 7, 2021. Wyatt’s Rule 1925(b) concise statement,
filed on July 28, 2021, is thus timely. See Pa.R.Crim.P. 114(C)(2)(c)
(requiring that the docket contain the date of service of the order or court
notice); see also Commonwealth v. Chester, 163 A.3d 470, 472 (Pa.
Super. 2017) (noting that the date of entry of the 1925(b) order shall be the
day the clerk of the court mails or delivers copies of the order to the parties).

                                           -2-
J-S03021-22


drawn therefrom in the light most favorable to the Commonwealth as verdict

winner.” Commonwealth v. Boyd, 763 A.2d 421, 423 (Pa. Super. 2000)

(internal citation, ellipses, and brackets omitted). The question is whether

the evidence, thus viewed, is sufficient to prove a defendant’s guilt beyond a

reasonable doubt. Id. Further, the Commonwealth “need not establish guilt

to a mathematical certainty. Any doubt about the defendant’s guilt is to be

resolved by the fact[-]finder unless the evidence is so weak and inconclusive

that, as a matter of law, no probability of fact can be drawn from the combined

circumstances.”      Commonwealth v. Hecker, 153 A.3d 1005, 1008 (Pa.

Super. 2016) (internal citation omitted). A jury “may believe all or only a part

of a witness’s testimony, and so long as the verdict is supported by the

evidence[,] there is no basis for interference with the fact-finding function of

the jury.” Boyd, 763 A.2d at 423 (internal citation and quotations omitted).

A conviction may rest on wholly circumstantial evidence, and this Court “may

not [re]weigh the evidence and substitute its judgment for the fact-finder.”

Commonwealth v. Miller, 172 A.3d 632, 640 (Pa. Super. 2017) (internal

citation omitted).

      The Crimes Code defines aggravated harassment by prisoner as follows:

            A person who is confined in . . . any State penal or
      correctional institution . . . commits a felony of the third degree if
      he, while so confined . . . intentionally or knowingly causes or
      attempts to cause another to come into contact with . . . urine or
      feces by throwing, tossing, spitting or expelling such fluid or
      material.




                                      -3-
J-S03021-22


18 Pa.C.S.A. § 2703.1. This Court has previously held that “it is unnecessary

for the Commonwealth to conduct a chemical analysis of the fluid or material

to determine whether it is one of the fluids/materials listed in Section 2703.1.

Rather, the Commonwealth may rely on circumstantial evidence to prove the

identity of the fluid.” Boyd, 763 A.2d at 424.

      The Crimes Code provides that a person acts intentionally with respect

to a material element of an offense under the following circumstances:

      (i)   if the element involves the nature of his conduct or a result
            thereof, it is his conscious object to engage in conduct of that
            nature or to cause such a result; and

      (ii) if the element involves the attendant circumstances, he is
            aware of the existence of such circumstances or he believes
            or hopes that they exist.

18 Pa.C.S.A. § 302(b)(1).

      Wyatt argues that the Commonwealth failed to prove that the substance

he threw at Officers Emminger and Tyner was urine because there was no

evidence at trial that the substance had been chemically tested. Wyatt points

out that neither officer requested that the substance be tested.               He

additionally observes that Officer Emminger had described the substance as

“unknown” in his report and did not claim it was urine until trial. Wyatt’s Brief

at 12. Wyatt further maintains that the Commonwealth failed to prove intent

because neither officer testified that he threatened to throw urine at them, or

that his actions were not accidental.




                                        -4-
J-S03021-22


      The trial court considered Wyatt’s issue and determined that it lacked

merit. The court reasoned:

             The Commonwealth presented evidence believed by the
      jury, sufficient in kind and quality, that [Wyatt] threw a cup of
      urine on two corrections officers . . . By his putting a cup of urine
      through the meal tray [slot] and throwing it at two corrections
      officers, the Commonwealth established [Wyatt’s] intent,
      specifically that his “conscious object” of throwing urine at officers
      would cause the result of urine hitting the officers’ bodies and that
      [Wyatt] was “aware of the existence of such circumstances[,]”
      being that his throwing a cup of urine at two officers would cause
      the intended result of hitting the officers with urine.

Trial Court Opinion, 8/10/21, at 3-4 (applying 18 Pa.C.S.A. § 302(b)(1)).

      Viewing the evidence of record in the light most favorable to the

Commonwealth, including all reasonable inferences therefrom, we conclude

the evidence was sufficient for the jury to find, beyond a reasonable doubt,

that Wyatt threw urine at the officers and that he intended to do so.          As

explained above, the Commonwealth was not required to chemically test the

substance Wyatt threw at the officers to establish it was urine. See Boyd,

763 A.2d at 424.     As the Boyd court noted, it would be unreasonable to

require testing in all situations because “it may be impossible for the fluid or

material to be preserved so that it can be analyzed.” Id.

      Moreover, the officers’ testimony sufficiently established that the

substance was urine. Officer Emminger described the substance as “yellow”

and “warm,” and testified that it smelled and tasted like urine. N.T., 5/5/21,




                                      -5-
J-S03021-22


at 29.3 Officer Tyner similarly described the substance as warm and yellow

and indicated it tasted like urine. Id. at 42-43 (explaining the urine went into

his eyes, ears, nose, mouth, and onto his right shoulder and chest). This

testimony was sufficient to establish the substance was urine. See Boyd, 763

A.2d at 424; see also Hecker, 153 A.3d at 1009 (concluding video and

testimonial evidence established a violation of section 2703.1).

       The officers’ testimony was also sufficient for the jury to find that Wyatt

acted intentionally. Officer Emminger testified Wyatt “stuck his hand out with

a white Styrofoam cup which had a yellow substance in it . . . and he flew it

up in our faces.” N.T., 5/5/21, at 27. Officer Tyner likewise described Wyatt

as having “reached through the . . . opening and doused or splashed myself

and my partner . . . [with] the foreign substance which smelled of urine, had

the warmth of urine, [and] tasted like it . . ..” Id. at 42. Further, both officers

observed Wyatt approach them with a second cup before Officer Tyner pepper-

sprayed him. Id. at 28, 43. This testimony, viewed in the light most favorable

to the Commonwealth, established it was Wyatt’s conscious objective to throw

urine at the officers. See 18 Pa.C.S.A. § 302(b)(1). Accordingly, Wyatt’s

argument merits no relief.

       Judgment of sentence affirmed.




____________________________________________


3Officer Emminger additionally testified he is familiar with the taste of urine
because he has a toddler who has urinated on him. N.T., 5/5/21, at 37.

                                           -6-
J-S03021-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/18/2022




                          -7-